Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 1 of 10 PageID #: 163




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


RICK J. DEYOE and REALTEX                       )
DEVELOPMENT CORPORATION,                        )
                                                )
     Plaintiffs,                                )
                                                )         Case No. 4:20-cv-00107-SNLJ
v.                                              )
                                                )
ROLLINGWOOD GP, LLC, and                        )
GARDNER CAPITAL, INC.,                          )
                                                )
     Defendants.                                )


                         PLAINTIFFS’ ANSWER TO DEFENDANT
                          ROLLINGWOOD’S COUNTERCLAIMS


        Plaintiffs Rick J. Deyoe (“Deyoe”) and Realtex Development Corporation

(“Realtex”) (collectively, “Plaintiffs”) file this Answer to Defendant Rollingwood GP,

LLC’s (“Rollingwood”) Counterclaims, and respectfully state as follows

        The paragraph numbers in Plaintiffs’ Answer correspond to those in Defendant

Rollingwood’s Counterclaims (Dkt. 20).


        1.         Plaintiffs admit that publicly-available records show that Rollingwood

was organized as a limited liability company under the laws of the State of Missouri,

and that publicly available records indicate that Rollingwood is still in existence in

that form but are without sufficient information to admit or deny the remaining

allegations in this paragraph, and therefore deny them.

        2.         Plaintiffs admit the allegations in this paragraph.

                                                1
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 2 of 10 PageID #: 164



      3.     Plaintiffs admit the allegations in this paragraph.

      4.     This paragraph contains conclusions of law and requires no response.

To the extent that a response is required, Plaintiffs admit the allegations in this

paragraph.

      5.     Plaintiffs admit the allegations in this paragraph.

      6.     Plaintiffs deny the allegations in the first sentence of this paragraph.

Plaintiffs admit that Rollingwood became the sole Managing Member of DevCo with

a 70% member interest therein, and Realtex held and holds a 30% member interest

therein.

      7.     Plaintiffs admit that Rollingwood became a member and the sole

Managing Member of DevCo in May 2016 but are without sufficient knowledge to

admit or deny the remaining allegations in this paragraph and therefore deny them.

      8.     The first sentence in this paragraph references a written agreement that

speaks for itself and requires no response. Plaintiffs admit that Rollingwood Place,

LP was formed in connection with the development of an affordable housing project

in Georgia. The second sentence in this paragraph contains conclusions of law and

requires no response; to the extent that a response is required, Plaintiffs deny the

allegations in this sentence.

      9.     Plaintiffs admit that the Partnership paid DevCo $329,239 pursuant to

written agreements. Plaintiffs deny that these funds were an advance payment.

Plaintiffs admit that when said funds were received by DevCo, Realtex was DevCo’s

sole member, and Deyoe was Realtex’s sole member.



                                          2
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 3 of 10 PageID #: 165



       10.    Plaintiffs deny the allegations in this paragraph.

       11.    Plaintiffs deny the allegations in this paragraph.

       12.    Plaintiffs deny that Realtex was removed as a member of DevCo and

deny the remaining allegations in this paragraph.

       13.    This paragraph contains conclusions of law and requires no response.

To the extent that a response is required, Plaintiffs deny the allegations in this

paragraph.

       14.    Plaintiffs deny that they had or have any obligation to pay any amounts

to Rollingwood with regard to the development fee or otherwise.


                          COUNT I – BREACH OF CONTRACT

       15.    Plaintiffs restate the answers in Paragraphs 1 through 14 above as if

fully set forth herein.

       16.    This paragraph contains conclusions of law and requires no response.

To the extent that a response is required, Plaintiffs deny the allegations in this

paragraph.

       17.    Plaintiff is without sufficient knowledge to admit or deny whether

Rollingwood “has performed and/or was ready, willing, and able to perform all

obligations under the” Amended and Restated DevCo Company Agreement, or

whether it has satisfied all conditions precedent, and therefore denies the allegations

in this paragraph.

       18.    Plaintiffs deny that they had or have any obligation to pay any amounts

to Rollingwood with regard to the development fee or otherwise. This paragraph

                                           3
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 4 of 10 PageID #: 166



contains conclusions of law and requires no response. To the extent that a response

is required, Plaintiffs deny the allegations in this paragraph.

       19.    This paragraph contains conclusions of law and requires no response.

To the extent that a response is required, Plaintiffs deny the allegations in this

paragraph.


       To the extent that Rollingwood’s prayer relating to its Count I constitutes an

allegation, Plaintiffs deny the allegation.


                          COUNT II – UNJUST ENRICHMENT
       20.    Plaintiffs restate the answers in Paragraphs 1 through 19 above as if

fully set forth herein.

       21.    Plaintiffs deny that they have any obligation to pay any amounts to

Rollingwood with regard to the project development fee or otherwise. Plaintiffs deny

the remaining allegations in this paragraph.

       22.    Plaintiffs deny that they have any obligation to pay any amounts to

Rollingwood with regard to the development fee or otherwise. Plaintiffs deny the

remaining allegations in this paragraph.


       To the extent that Rollingwood’s prayer relating to its Count II constitutes an

allegation, Plaintiffs deny the allegation.


                      COUNT III – CONSTRUCTIVE TRUST
       23.    Plaintiffs restate their answers in Paragraphs 1 through 22 above as if

fully set forth herein.


                                              4
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 5 of 10 PageID #: 167



       24.    Plaintiffs deny the allegations in this paragraph.

       25.    Plaintiffs deny the allegations in this paragraph.

       26.    Plaintiffs deny the allegations in this paragraph.

       27.    Plaintiffs deny the allegations in this paragraph.


       To the extent that Rollingwood’s prayer relating to this Count III constitutes

an allegation, Plaintiffs deny the allegation.


             COUNT V – BREACH OF CONTRACT (ALTERNATIVE)

       28.    Plaintiffs restate the answers in Paragraphs 1 through 27 above as if

fully set forth herein.

       29.    Plaintiffs admit that they received a letter from counsel for Rollingwood

in October 2016 purporting to remove of Realtex and Deyoe as members of DevCo and

GP, respectively, admit they Plaintiffs disputed Rollingwood’s expressed position in

that letter, but deny that they were removed as members of those entities and deny

the remaining allegations in this paragraph.

       30.    Plaintiffs deny the allegations in this paragraph, and specifically deny

that Deyoe had any obligation as a non-managing member of Rollingwood Place I,

LLC, to take any actions on behalf of that entity.

       31.    Plaintiffs lack sufficient knowledge of the facts alleged to admit or deny

the allegations in this paragraph, and therefore deny them.

       32.    Plaintiffs lack sufficient knowledge of the facts alleged to admit or deny

whether the McDuffie County Tax Commission sent Deyoe a notice of re-assessment,

and therefore Plaintiffs deny it. Plaintiffs deny that Deyoe received any such notice.

                                           5
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 6 of 10 PageID #: 168



      33.    Plaintiffs deny that Deyoe received any such notice or that Deyoe had

any obligation as a non-managing member of Rollingwood Place I, LLC, to take any

actions on behalf of that entity, which was managed on the sole authority of

Rollingwood Place I, LLC, which served as both managing member and tax partner

of that entity and had fiduciary and contractual obligations to handle all tax matters

pertaining to the Partnership. Plaintiffs lack sufficient knowledge to admit or deny

whether the McDuffie County Tax Commission sent the alleged notice to Deyoe,

whether Rollingwood or Rollingwood Place, LP paid $100,576.21 in property taxes or

whether they were “forced” to do so, and therefore deny these allegations, and the

remaining allegations in this paragraph.

      34.    Plaintiffs deny that Deyoe received any such notice or that Deyoe had

any obligation as a non-managing member of Rollingwood Place I, LLC, to take any

actions on behalf of that entity. Plaintiffs are without sufficient knowledge to admit

or deny whether Rollingwood Place I, LLC, with fiduciary and contractual obligations

to handle all tax matters pertaining to the Partnership, lacked any opportunity to

challenge the alleged property tax assessment, and therefore deny it and deny the

remaining allegations in this paragraph.

      35.    Plaintiffs admit that on or about July 29, 2019, Plaintiffs received a

letter on Defendant Gardner Capital, Inc.’s letterhead purporting to remove Deyoe as

a member of Rollingwood Place I, LLC, and demanding money which Plaintiffs had

and have no obligation to pay. Plaintiffs deny that Deyoe was removed as a member

of that entity as a result of that letter or otherwise. Plaintiffs are without sufficient



                                           6
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 7 of 10 PageID #: 169



knowledge to admit or deny whether Rollingwood, the sole managing member and

tax partner of Rollingwood Place I, LLC, with fiduciary and contractual obligations

to handle all tax matters pertaining to the Partnership, lacked any opportunity to

challenge the alleged property tax assessment, and therefore deny it.

      36.    Plaintiffs deny that Deyoe has any obligation to indemnify Rollingwood

or Rollingwood Place, LP for the alleged property tax payment. Plaintiffs lack

sufficient knowledge to admit or deny whether Rollingwood or Rollingwood Place, LP

paid $100,576.21 in property taxes, and therefore deny it.

      37.    This paragraph contains conclusions of law and requires no response.

To the extent that a response is required, Plaintiffs deny the allegations in this

paragraph.

      38.    This paragraph contains conclusions of law and requires no response.

To the extent that a response is required, Plaintiffs deny the allegations in this

paragraph.

      39.    Plaintiffs deny the allegations in this paragraph.

      To the extent that Rollingwood’s prayer relating to its (first) Count V

constitutes an allegation, Plaintiffs deny the allegation.



           PLAINTIFFS’ DEFENSES AND AFFIRMATIVE DEFENSES


      1.     Rollingwood has failed to state a claim against Plaintiffs.

      2.     Rollingwood has failed to plead its fraud counterclaim with the factual

particularity required by FED. R. CIV. P. 9(b).


                                           7
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 8 of 10 PageID #: 170



      3.     Rollingwood cannot recover in equity due to the existence of a contract.

      4.     Rollingwood cannot recover in equity due to its bad faith and unclean

hands.

      5.     With regard to Count III of Rollingwood’s counterclaims, constructive

trust is a remedy, not a cause of action.

      6.     With regard to the first Count V of Rollingwood’s counterclaims, Deyoe

did not owe Rollingwood the contractual obligation alleged.

      7.     With regard to the second Count V of Rollingwood’s counterclaims,

Deyoe did not owe Rollingwood a fiduciary duty.

      8.     Count I and Count IV of Rollingwood’s counterclaims are barred by the

applicable statute of limitations.

      9.     Rollingwood’s counterclaims are barred by the doctrine of laches due to

Rollingwood’s delay in asserting its alleged rights.

      10.    Rollingwood breached its fiduciary duties to Plaintiffs and its

counterclaims are therefore barred.

      11.    Rollingwood materially breached its contractual obligations to Plaintiffs

and its counterclaims are therefore barred.

      12.    Rollingwood’s counterclaims for damages are barred by its failure to

mitigate, and specifically its failure to abide by its fiduciary and contractual

obligations as managing member and tax partner to handle all tax issues pertaining

to the Partnership.




                                            8
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 9 of 10 PageID #: 171



      13.    Rollingwood’s contractual claims are barred because Deyoe and Realtex

fully performed their obligations under the GP and DevCo agreements, respectively.

      14.    The “For Cause” provisions of the DevCo and GP agreements, as

interpreted by Rollingwood, are unconscionable and therefore unenforceable.

      15.    Rollingwood’s counterclaims are barred by estoppel.

      16.    Plaintiffs reserve their right to assert additional defenses pursuant to

the Rules.



                                         Respectfully submitted,


Dated: April 9, 2020                     By:   /s/ Jesse Z. Weiss


                                         Evan Z. Reid, #51123
                                         LEWIS RICE LLC
                                         600 Washington Avenue, Suite 2500
                                         St. Louis, Missouri 63101
                                         Telephone: (314) 444-7889
                                         Facsimile: (314) 612-7889
                                         Email: ereid@lewisrice.com

                                         Ryan T. Shelton (admitted pro hac vice)
                                         Jesse Z. Weiss (admitted pro hac vice)
                                         BROPHY EDMUNDSON
                                         SHELTON & WEISS PLLC
                                         317 Grace Lane, Suite 210
                                         Austin, Texas 78746
                                         Telephone: (512) 596-3622
                                         Facsimile: (512) 532-6637
                                         Email: ryans@beswlaw.com
                                                  jesse@beswlaw.com

                                         Attorneys for Plaintiffs Rick J. Deyoe
                                         and Realtex Development Corporation



                                         9
Case: 4:20-cv-00107-SNLJ Doc. #: 24 Filed: 04/09/20 Page: 10 of 10 PageID #: 172



                          CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing
instrument has been served on all counsel of record pursuant to the Federal Rules of
Civil Procedure this 9th day of April 2020.


                                        /s/ Jesse Z. Weiss
                                        Jesse Z. Weiss




                                        10
